     Case 2:20-cv-01664-TLN-KJN Document 51 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                                No. 2: 20-cv-1664 TLN KJN P
12                        Plaintiff,
13             v.                                        ORDER
14    R. SINGH, et al.,
15                        Defendants.
16

17            On August 10, 2021, defendant filed a motion for summary judgment pursuant to Federal

18   Rule of Civil Procedure 56. Plaintiff did not oppose the motion.

19            Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” Id. On April 30, 2021 and August 10, 2021, plaintiff was

22   advised of the requirements for filing an opposition to a motion and that failure to oppose such a

23   motion may be deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d

24   952, 957 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

25   1988).

26            Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

27   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

28   the Court.” Id. In the order filed April 30, 2021, plaintiff was also advised that failure to comply
                                                        1
     Case 2:20-cv-01664-TLN-KJN Document 51 Filed 09/13/21 Page 2 of 2


 1   with the Local Rules may result in a recommendation that the action be dismissed.

 2          Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 3                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                    to comply with these rules or a court order, a defendant may move to
 4                  dismiss the action or any claim against it. Unless the dismissal order
                    states otherwise, a dismissal under this subdivision (b) and any
 5                  dismissal not under this rule--except one for lack of jurisdiction,
                    improper venue, or failure to join a party under Rule 19--operates as
 6                  an adjudication on the merits.
 7   Id.

 8          Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

 9   of this order, plaintiff shall file an opposition, if any, to the motion for summary judgment.

10   Failure to file an opposition will be deemed as consent to have the: (a) action dismissed for lack

11   of prosecution; and (b) action dismissed based on plaintiff’s failure to comply with these rules

12   and a court order. Such failure shall result in a recommendation that this action be dismissed

13   pursuant to Federal Rule of Civil Procedure 41(b).

14   Dated: September 13, 2021

15

16

17

18
     Uh1664.nop
19

20

21

22

23

24

25

26

27

28
                                                        2
